Citation Nr: 0304598	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-01 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the retroactive removal of dependents from the 
veteran's compensation award was proper.  




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 






INTRODUCTION

The veteran had active duty for training from March to April 
1988 and active duty in the Navy from April to November 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 action by the Milwaukee, Wisconsin, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) to amend the veteran's compensation award by 
retroactively terminating awards for the veteran's wife and 
dependent children from October 1, 1994.  The dependency 
award for one of the children was later reinstated.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, this case is not yet ready for 
appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, only days 
after the Board's remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the claimant and representative, and enhanced VA's 
duty to assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

This matter arises from an appeal filed by the veteran from 
the retroactive termination of additional compensation 
awarded for a dependent wife and children following receipt 
of information that the veteran had been divorced since 
September 1994 and the children in question were no longer 
living with him.  The action appealed took place after the 
effective date of the VCAA.  However, the record shows that 
the RO has not referenced or discussed the VCAA in any way in 
developing and readjudicating the veteran's appeal.  In 
particular, the RO has not provided notice to the veteran of 
the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio 
v. Principi, 16 Vet. App 83 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In the present case, the assistance provided should address, 
but not necessarily be limited to, the question of whether it 
would be possible for the veteran to reestablish entitlement 
to a dependency award for his children during all or part of 
the period of the retroactive termination.  

The case is therefore remanded to the RO for the following 
actions:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA.  

2.  The RO should then readjudicate the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion as to the merits of the case or 
the disposition ultimately warranted in the veteran's appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




